Citation Nr: 0903082	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  05-31 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for a liver disorder.

3.  Entitlement to nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to May 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in March 2005 and July 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.

In August 2008, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the Houston, 
Texas RO.  A transcript of the hearing is of record.

The issues of entitlement to service connection for 
depression and a liver disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran did not serve during a period of war.


CONCLUSION OF LAW

The veteran's service does not meet the basic eligibility 
requirements for nonservice-connected disability pension.  38 
U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The Board has considered whether further 
development of this claim is warranted under the VCAA or 
previously existing law.  However, as will be further 
discussed below, this claim is being denied as a matter of 
law; therefore, no further development under the VCAA or 
previously existing law is warranted.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where 
law, not factual evidence, is dispositive); Smith v. Gober, 
14 Vet. App. 227, 231-32 (2000) (VCAA has no effect on appeal 
limited to interpretation of law); Livesay v. Principi, 15 
Vet. App. 165 (2001) (en banc) (holding that the VCAA is not 
applicable where it could not affect a pending matter and 
could have no application as a matter of law).
 
II.  Merits of the Claim for Nonservice Connected Pension 
Benefits

Eligibility for VA pension benefits requires an initial 
showing that the veteran served on active duty for at least 
90 days, at least one day of which was during a period of 
war.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3.  The term 
"period of war" includes the Vietnam era, dating from 
February 28, 1961 to May 7, 1975, for veterans serving in 
Vietnam, and from August 5, 1964 to May 7, 1975, for all 
other cases.  After the Vietnam era, the next period of war 
began August 2, 1990 with the Persian Gulf War period.  See 
38 U.S.C.A. § 101; 38 C.F.R. § 3.2.

VA's determination of whether a claimant's service meets the 
threshold statutory requirements is dependent upon service 
department records verifying the character of a claimant's 
service.  See 38 C.F.R. § 3.203.  A claim for nonservice-
connected pension benefits by a claimant whose service 
department records fail to show the threshold eligibility 
lacks legal merit or legal entitlement and the claim must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

In this case, the veteran's DD Form 214 establishes that he 
served from July 1980 to May 1981.  This period falls outside 
of any "period of war."  Service department records do not 
show that the veteran had any other period of service.  
Accordingly, the veteran is not eligible, by statute, for 
nonservice-connected pension benefits because he did not 
serve at least one day during a period of war as defined in 
38 C.F.R. § 3.2.


ORDER

Entitlement to nonservice-connected disability pension 
benefits is denied.


REMAND

The Board observes that the veteran submitted additional 
evidence in March 2008 pertinent to the veteran's claim of 
entitlement to service connection for depression. This 
evidence was not previously considered by the RO.  See 38 
C.F.R. § 19.37.  In October 2008, the Board sent a letter to 
the veteran to determine whether he wished to waive RO 
consideration of that evidence.  See 38 C.F.R. § 20.1304(c).  
The veteran did not respond within the 45-day time period.  
As there is no indication in the record that the veteran has 
waived his right to have the RO consider such evidence prior 
to consideration by the Board, this appeal must be returned 
to the RO for consideration of the additional evidence and 
issuance of a supplemental statement of the case.  See 38 
C.F.R. § 19.31.

In addition, during the Board hearing, the veteran's 
representative indicated that there may be additional VA 
treatment records regarding the veteran's depression and 
liver disorder that are not associated with the record.  
Thus, the RO should obtain any new VA treatment records not 
already associated with the claims file regarding the 
veteran's claims of service connection for depression and a 
liver disorder.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992)).

Accordingly, the case is REMANDED for the following action:

1.	The RO should associate with the claims 
file VA treatment records and 
outpatient records from January 2008 to 
the present regarding the veteran's 
depression and liver disorder.   

2.	Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims of entitlement to service 
connection for depression and a liver 
disorder.  If the benefit sought on 
appeal remains denied, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


